Mahoney, P. J., and Yesawich, Jr., J.,
dissent in part and concur in part in a memorandum by Yesawich, Jr., J. Yesawich, Jr., J. (dissenting in part and concurring in part). We are of the view that summary dismissal of plaintiffs second cause of action was improvident and ought to be reversed.
The parties agreed that the separation agreement, which had been entered into on the day of trial and then only after virtually an entire day of negotiations, required clarification. By an in-court oral stipulation, they then set about making clear what had been intended by certain provisions of the separation agreement, including the clause declaring that "[t]he Husband must be consulted by the Wife and his approval must be obtained for any medical treatment [not covered by insurance to be maintained by the husband] which is non-emergency in nature, and which will have a cost in excess of Fifty ($50.00) Dollars”. Defendant stipulated to pay for the nonemergency medical expenses of his children not insured against, and not approved by him, if plaintiff produced correspondence from an "accredited physician” stating that good medical practice deemed the treatment or procedure necessary. The record contains letters from two dentists advising that correction of a severe orthodontic problem endured by one of the children was medically necessary.
What constitutes nonemergency medical treatment or medical expenses is not defined in the separation agreement, nor is the meaning of these terms any more apparent from a reading of the clarifying stipulation which, notably, had been entered into contemporaneously with the execution of the separation agreement. Since the clause at issue treats of defendant’s responsibility with respect to "any” medical treatment or expenses of a nonemergency character, we are unable without more to say, as a matter of law, that defendant clearly, completely and unambiguously did not promise to underwrite an orthodontic bill (cf. Intercontinental Planning v Daystrom, Inc., 24 NY2d 372, 379). Plaintiff’s parol evidence, as re*906counted in the affidavits of two nonparties who were allegedly present when the separation agreement and stipulation were negotiated, and attesting to the fact that the parties specifically intended defendant’s obligation to extend to his son’s orthodontic need, is therefore admissible (see, Leghorn v Ross, 42 NY2d 1043) and raises a triable issue of fact as to the scope of defendant’s liability.